                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                )
                                        )
      v.                                )             1:98CR95-1
                                        )
WILLIAM ABEL YATES                      )

       ORDER ON REQUEST TO MODIFY CONDITIONS OF RELEASE

      This matter is before the Court upon request of the Supervising United States

Probation Officer to modify the conditions or term of supervision of the Defendant. Doc.

193. The Court has reviewed the petition and finds the following:

      ()     No Action

      ()     The Extension of Supervision as Noted in the Petition

      (x )   The Modification of Conditions as Noted in the Petition is appropriate, the

defendant has consented, and the defendant shall comply.

      ()     Other:

      IT IS SO ORDERED.

      This the 31st day of January, 2019.



                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE




        Case 1:98-cr-00095-CCE Document 195 Filed 01/31/19 Page 1 of 1
